Citation Nr: 0511784	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-00 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Roger E. Carey, Attorney at 
Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran, who was born in May 1952, served on active duty 
from September 1971 to September 1974, and on additional 
periods of Reserve and/or National Guard duty, to include 
some periods of active duty for training (ACDUTRA).   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  
In September 2003, the veteran was afforded a videoconference 
hearing, pursuant to the provisions of 38 U.S.C.A. § 7107(e), 
with the undersigned Veterans Law Judge, sitting in 
Washington, D.C.

The case was returned to the RO in a February 2004 Remand for 
additional development, and the development requested therein 
has been accomplished.  


FINDING OF FACT

The weight of the evidence is against a conclusion that the 
veteran has a current psychiatric disorder that is the result 
of service, to include by way of aggravation during a period 
of ACDUTRA.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101, 1110, 1111, 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306(a) 
(2004). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an April 2004 letter, the RO advised the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed January 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, to include a nexus 
opinion following a July 2004 VA psychiatric examination as 
requested in the February 2004 Remand, and that the January 
2005 SSOC issued by the RO clarified what evidence would be 
required to establish service connection for a psychiatric 
disorder.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

II.  Factual Background

The service medical records from the veteran's period of 
active duty, to include the August 1974 separation 
examination, are negative for a psychiatric disorder.  
Reports from a March 1976 re-enlistment examination show the 
veteran reporting insomnia once a week or less.  A 
psychiatric examination conducted at that time was normal.  
After the veteran's separation from active duty, the records 
reflect periods of Reserve/National Guard duty, to include 
verified periods of ACDUTRA through July 1986.  These periods 
of ACDUTRA were typically brief, usually lasting three or 
four days, with two weeks being the longest period of such 
duty.  See, e.g., Colorado NG Forms 15 dated in November 
1988. 

Review of the record reveals voluminous private and VA 
treatment records dated through 2004, making reference to 
treatment for variously diagnosed psychiatric disorders, to 
include depression, organic personality disorder versus 
affective disorder, rule out schizotypal personality disorder 
versus paranoid personality and schizophrenia, paranoid type, 
and other diagnoses.  

Discussing some of these records in more detail, reports from 
a private mental health center dated in 1980 and 1981 reflect 
a Minnesota Multiphasic Personality Inventory (MMPI) that 
demonstrated significant psychological problems.  The 
psychiatric assessment in these reports included paranoid 
schizophrenic tendencies, personality disorder, and 
adjustment reaction.  A December 1981 letter from the Untied 
States Air Force noted that the veteran was disqualified for 
active duty in the Air Force due to paranoid schizophrenic 
tendencies.  

Reports from an October 1984 psychological evaluation by the 
Denver Department of Health and Hospitals indicate that the 
veteran was apparently referred for an evaluation five months 
earlier by the Disabled American Veterans following angry 
outbursts and instances of paranoid ideation while he served 
as a staff sergeant in the National Guard.  Reference was 
also made in these reports to an automobile accident 14 years 
prior to this examination, which was said to have resulted in 
the veteran being unconscious for five days.  

Also in October 1984, the veteran completed a Report of 
Medical History in conjunction with a National Guard 
examination, in which he referred to having psychiatric 
problems.  Reports from an October 1985 National Guard 
examination noted that the veteran suffered from depression, 
for which he received medical treatment from June to November 
1984.  The diagnosis following this examination indicated the 
presence of a personality disorder. 

In January 1986, the veteran underwent a psychological 
evaluation at an Army medical facility to determine whether 
he was fit for further duty in the National Guard.  At that 
time, the veteran reported that since 1971, things "just 
weren't going right," and he also reported treatment by a 
psychiatrist beginning in 1980.  Psychological tests revealed 
a cerebral dysfunction of unknown etiology, and the examiner 
concluded as follows: 

This individual's personality adjustment 
may well be a manifestation of his long 
term attempts at coping with his 
neuropsychological losses.  It may also 
be the case though too of an individual 
who just over a long period of time, 
regardless of neuropsychological 
deficits, just does not have the 
personality characteristics and skills 
required to deal effectively with others.  
  
This psychologist added further as follows: 

It is unclear at this time how this 
individual has managed to keep these 
deficits "under wraps" but maybe 
considering his long term functioning 
within the military system[,] what we 
took for a personality problems [sic] may 
well have been compounded by an organic 
factor.  Whatever, the reality is this 
individual does suffer these deficits and 
as such he is not deployable and a 
medical evaluation board may well be 
appropriate.  

The psychologist who rendered the above opinion recommended 
neurological testing and a comprehensive brain scan, and the 
veteran was accordingly afforded a computerized tomogram of 
the cranium in May 1986, the results of which were normal.  
The diagnosis by a private psychologist who interviewed the 
veteran in June 1986 was of an organic personality syndrome, 
which was said to be the result of a head injury.  

The veteran underwent a psychiatric evaluation at an Army 
medical facility in July 1986 to determine his fitness for 
duty.  Following a mental status examination, the diagnosis 
was organic personality syndrome, the etiology of which was 
thought to be a pre-service head injury sustained when the 
veteran was 17 years old.  (He was 19 years of age at the 
time of his first enlistment.)  The psychiatrist who 
conducted that examination stated that the veteran's organic 
personality syndrome was not incurred in the line of duty, 
and that it had existed prior to service.  This psychiatrist 
also indicated that the veteran's personality disorder may 
well have been the result of underlying cerebral dysfunction, 
but noted that there was "no evidence that this cerebral 
dysfunction was incurred in the service."  

The veteran expressed disagreement with various aspects of 
the evaluations conducted in conjunction with his Medical 
Board in a statement dated in July 1986, and he requested an 
evaluation at another military facility.  No additional 
evaluations were conducted, however, and the veteran 
subsequently received a medical discharge due to organic 
personality syndrome, with the August 1986 Medical Board 
Report noting that the approximate date of origin of this 
condition was 1969.  This report also noted that the organic 
personality syndrome existed prior to service and was not 
permanently aggravated by service.  

Following the veteran's medical discharge, the veteran was 
afforded a VA medical and psychiatric examination in March 
1987.  The veteran reported at the time of this examination 
that he had sustained head trauma in an automobile accident 
in 1969.  Following the medical examination, the diagnoses 
included a well-healed scar in the right forehead as a 
residual of the 1969 automobile accident, and "concussion, 
well healed without residual" as a result of this accident.  
The diagnoses following the psychiatric examination were 
dysthymic disorder and compulsive personality disorder.  

In sworn testimony presented at 1988 and 1990 hearings, the 
veteran testified that his psychiatric problems were the 
result of unfair treatment from supervisors and others during 
periods of military service.  A statement from a private 
psychiatrist dated in September 1990 indicate that he began 
treating the veteran in 1986, and that the veteran's 
"abiding preoccupation" since that time was the injustice 
he claimed to have received from the military and VA.  He 
indicated that the veteran has had difficulty in relating to 
others, including supervisors, due to rigidity, over-
attention to details, and anger.  This psychiatrist indicated 
that his working diagnosis had always been organic 
personality syndrome, most obviously characterized by 
impulsivity, anger, and paranoia.  He indicated that the 
veteran had been taking a low dose of antipsychotic drugs 
over the previous few years.  

A December 1990 Board decision, based upon a review of the 
pertinent evidence as summarized in part above, denied the 
veteran's claim for service connection for a psychiatric 
disorder.  In part, the decision noted that the veteran's 
psychiatric disorder was primarily diagnosed as a personality 
disorder, a condition for which service connection cannot be 
granted as a matter of law.  See 38 C.F.R. § 3.303(c); Beno 
v. Principi, 3 Vet. App. 439, 441 (1992).  As for the 
diagnoses of acquired disorders, to include organic 
personality syndrome, dysthymic disorder, and schizophrenia, 
the Board found that, because those conditions were diagnosed 
many years after separation from active duty, and there was 
no evidence that any of the disorders were related to active 
service or Reserve or National Guard duty, service connection 
was not warranted for any of the diagnosed conditions.  
Finally, the Board found in that decision that, as there were 
indications in the record that the veteran may have suffered 
from organic personality syndrome due to a head injury prior 
to service, but had no signs of such a disability during 
service, service connection for any psychiatric disability 
resulting from a pre-service head injury was also not 
warranted.  

Thereafter, the pertinent evidence includes reports from 
treatment at a private hospital in June and July 1969 for 
injuries sustained by the veteran in an automobile accident.  
The physicians who completed these reports remarked that the 
veteran evidently was rendered unconscious or semiconscious 
as a result of the accident.  The injuries included a 
laceration that started in the right temporal region and 
extended to the lateral aspect of the periorbital region.  
The examiner remarked than there were "no serious head 
troubles," and it was indicated that the neurological 
examination was normal except for confusion.  X-rays showed 
no fracture of the skull, and the final diagnoses were 
cerebral contusion, a fractured left ankle, a laceration of 
the right temple, and a laceration of the right knee.  
Additional records received since the December 1990 Board 
decision also concluded May 1983 reports from a private 
medical facility at which the veteran underwent a 
psychological evaluation, with the diagnosis following this 
evaluation being paranoid personality.  

The veteran was afforded a complete VA Fee Basis psychiatric 
evaluation in July 1994, which was preceded by a review of 
the pertinent clinical history.  The psychiatrist who 
conducted the evaluation, board certified in both psychiatry 
and neurology, indicated that his review of the history 
showed that, contrary to the veteran's assertion that he had 
lost consciousness for five days following the 1969 
automobile accident, the veteran was alert and taking fluids 
in the hospital on the day after the accident.  He also 
remarked that this erroneous history of "five days of loss 
of consciousness" was used to support the psychiatric 
evaluation at a military hospital in 1986 that preceded the 
veteran's medical discharge.  

This psychiatrist who examined the veteran in July 1994 also 
referred to a letter of recommendation on file dated in 
August 1983 from a Master Sergeant assigned to the veteran's 
National Guard, unit praising the veteran for his "outgoing 
and helpful personality, and noting the veteran's ability and 
dedication in completing all upgrade and proficiency training 
in a highly acceptable manner."  Also noted was the Master 
Sergeant's opinion that the veteran "would be a benefit to 
any organization within the Armed Forces [as the veteran] has 
displayed a willingness to learn new skills and has definite 
potential to excel in any field of endeavor."  Following his 
review of the clinical history and examination of the 
veteran, the psychiatrist's diagnosis on Axis I was 
delusional disorder, persecutory type.  With regard to the 
origin of the veteran's mental problems, the psychiatrist 
stated that he did not believe they were the result of a head 
injury sustained in the 1969 automobile accident, and he 
indicated as follows:  

It is my opinion that [the veteran] has a 
Delusional Disorder which began to emerge 
in the 1980's, creating havoc with his 
ability to function at his past level and 
interfering significantly with his 
relationships and temper control.  
Delusional Disorder is thought to be a 
genetically determined disorder, which 
tends to emerge in middle or late adult 
life.  Its emergence most likely is 
hastened by life stresses and most 
certainly would be aggravated and 
magnified when peers, superiors, 
authorities, etc. do not understand what 
is happening and respond in the wrong 
way.  People with Delusional Disorder of 
the persecutory type are not very 
likeable and others easily get angry at 
them and see them as manipulating and 
attempting to con the system.  His out of 
control anger, verbal and possibly 
physical assaults came about because of 
his extreme frustrations with people and 
situations which he thought were totally 
unreasonable . . .  

I am unable to detail exactly how his 
service experience aggravated his 
delusional disorder, however I am of the 
definite opinion that it did.  He had 
many years of satisfactory military 
service and then he deteriorated rapidly 
and was quickly determined to be unfit 
for duty.  All of the mental health 
professionals blamed the auto accident, 
and the theoretical head injury at age 
17.  This is not likely.   
 
Additional pertinent evidence includes a November 2001 
opinion from a private therapist that "although a head 
injury previous to being in the military play[ed] a 
significant role in [the veteran's mental] disability[,] it 
is my contention that the stress of being in the military has 
rendered [the veteran] unable to work in substantial gainful 
employment." 

Thereafter, A December 2002 opinion by a private psychiatrist 
referenced the history posited by the veteran of being 
unconscious for over one week due to an automobile accident 
that occurred when the veteran was in high school.  She then 
noted as follows:  "In summary, I believe [the veteran] 
suffered a traumatic brain injury that affected his 
performance in the service and continues to affect him 
significantly today.  I believe he never was suited to be in 
the military and his service exacerbated his underlying brain 
dysfunction  from his brain injury."   

At the September 2003 hearing before the undersigned, the 
veteran's attorney categorized the veteran's psychiatric 
disorder as being, rather than a developmental disorder, a 
"situational" disorder that arose in large part from the 
stresses of his military service.  He also disputed the 
conclusion by the Board in its December 1990 decision, as 
described in the July 2002 rating decision, that the 
veteran's psychiatric disorder occurred long after service, 
by referring to psychiatric examinations conducted while the 
veteran was in the military documenting a history of 
depression and dysthymic disorder.  Also at the hearing, the 
veteran's attorney conceded that the medical records from the 
pre-service automobile accident did not demonstrate a 
prolonged period of loss of consciousness as was at times 
described by the veteran.  

In July 2004, as requested by the Board in its February 2004 
Remand, the veteran was afforded a VA examination that 
included an opinion as to whether the veteran's psychiatric 
disorder was etiologically related to service.  The reports 
from this examination include reference to the pertinent 
clinical history contained in the claims file.  The examining 
psychologist also recorded a history reported by the veteran 
of his not enjoying his work during his period of active 
duty, and that he felt that others were abusing their 
authority during his stay in the military.  As an example, 
the veteran noted that his drill instructor struck him in the 
back of the head on one occasion.  He also felt that he had 
not been promoted in a timely fashion.  The veteran also told 
the examiner that he was "in and out of consciousness" 
after being in an automobile accident in 1969, but he denied 
that that accident had led to any further problems.  His work 
history was described as varied, and it was reported that he 
went through periods of homelessness between 1983 and 1987.  
Following a review of the pertinent clinical history and an 
examination of the veteran, the psychologist concluded as 
follows with respect to the diagnosis on Axis I:  

While [the veteran] has carried a number 
of different 
diagnos[e]s in the past, it is felt that 
the only diagnosis that can be confirmed 
through record review and mental status 
[examination] is that of a dysthymic 
disorder.  

There was no diagnosis on Axis II.  With respect to the 
relationship between the veteran's psychiatric problems and 
service, the psychologist stated as follows: 

After careful record review, it is felt 
that it is less likely than not that [the 
veteran's] dysthymic disorder is the 
result of his military service.  In this 
regard, I would note that I could not 
find any records of treatment while in 
the military.  [The veteran] denied 
having any psychological interventions 
while in the military.  He did not 
describe any events in the military which 
could be considered significantly out of 
the ordinary.  His first mention of 
psychological difficulties occurred after 
he had left the military.  Even after 
leaving the military, [the veteran] was 
able to function fairly well.  

Further argument was thereafter received from the veteran's 
attorney in March 2005, who in summary asserted that the 
probative weight of the positive medical opinions, to include 
the conclusion following the July 1994 fee basis examination 
linking the veteran's psychiatric problems to the military 
and the December 2002 conclusion by a private psychiatrist 
that the stress of service had exacerbated the veteran's 
psychiatric problems, exceeds that of the negative medical 
opinions of record.  

III.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, to include ACDUTRA, or for 
aggravation of a pre-existing injury suffered, or disease 
contracted, during such service.  38 U.S.C.A. §§ 101(24)(B), 
1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
specified disabilities, including psychoses, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court, in Cotant v. 
Principi, 17 Vet. App. 116 (2003), has identified that 
apparent conflict between the statute and regulation, and the 
VA General Counsel (GC) has issued a precedential opinion, 
VAOPGCPREC No. 3-2003 (July 16, 2003), holding subsection 
3.304(b) to be invalid insofar as it requires a claimant to 
show an increase in severity of the claimed disorder before 
VA's duty under the second prong of the rebuttal standard 
applies.  In conformity with the Court's analysis and the GC 
opinion, the Board cites 38 C.F.R. § 3.304(b) herein only for 
the provisions of the regulation that have not been 
invalidated.

The plain language of 38 U.S.C.A. § 1111 provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that: (1) the 
condition existed prior to service; and (2) the condition was 
not aggravated by service.  VAOGCPREC 3-2003 (July 16, 2003). 

The Court has stated that the word "unmistakable" means 
that an item cannot be misinterpreted and misunderstood, 
i.e., it is undebatable.  Vanerson v. West, 12 Vet. App. 254, 
258 (1999) (citing Webster's New World Dictionary 1461 (3rd 
Coll. ed. 1988); cf. Crippen v. Brown, 9 Vet. App. 412, 418 
(1996) (stating that "clear and unmistakable error" means 
an error that is undebatable); Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc) ("The words 'clear and 
unmistakable error' are self-defining.  They are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed.").  

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, a higher court explained 
the Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Applying the criteria above to the facts of this case, the 
Board recognizes that there is positive evidence in this 
case, to include the nexus opinion following the July 1994 
fee basis examination, and those rendered by the private 
therapist in November 2001 and a private psychiatrist in 
December 2002.  However, the Board has the responsibility of 
determining the weight to be given to the evidence of record, 
and this responsibility includes the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In so doing, the Board finds the negative opinion 
following the July 2004 examination, which the VA examiner 
specifically noted followed a careful review of all of the 
clinical evidence that preceded it, to be of greater 
probative value than the positive nexus opinions of record.  

As support for the above conclusion, the Board notes first 
that, with respect to the November 2001 and December 2002 
opinions, they were premised on an inaccurate factual 
predicate; namely, that the veteran sustained a significant 
brain injury in the documented 1969 automobile accident.  The 
contemporaneous treatment records immediately following that 
accident, as conceded at the September 2003 hearing, do not 
demonstrate a significant head injury.  Such medical opinions 
based upon an inaccurate factual premise have minimal, if 
any, probative value.  Reonal v. Brown, 5 Vet. App. 458 
(1993).  

The matter of the seriousness of the injury to the 1969 head 
injury aside, the Board also finds that it would simply be 
unreasonable to conclude that the veteran's brief periods of 
ACDUTRA could have so affected the veteran's underlying 
psychiatric disability as to have resulted in a permanent 
increase in such psychiatric disability.  While the Board 
does not dispute that the rigors and stresses of ACDUTRA, 
particularly problems the veteran may have had in interacting 
with his superiors, may have resulted in temporary flareups 
of psychiatric symptoms, service connection cannot be granted 
on the basis of aggravation due to such temporary symptoms.  
Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002) 
([e]vidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran 
to establish an increase in disability); Jensen, supra.  
Moreover, speculation as to the possibility of aggravation 
during ACDUTRA does not rise to the level of an approximate 
balance in the evidence so as to invoke the reasonable-doubt 
doctrine.

The records from the veteran's active duty do not refer to 
any treatment for a psychiatric disorder, and, while there 
are some reports from military mental health professionals 
discussing the veteran's psychiatric problems, the Board 
again emphasizes that the veteran's periods of ACDUTRA were 
quite short, lasting at most for two weeks and typically 
lasting for three or four days.  Moreover, while the Board 
has considered the importance placed by the veteran's 
attorney upon military medical records that refer to a 
psychiatric disability, there is no evidence that the veteran 
underwent psychiatric treatment per se during such service.  
In this regard, the veteran himself denied, to the VA 
psychologist who conducted the July 2004 VA examination, that 
he had received psychiatric treatment while on military duty.

In view of the foregoing, while the Board has carefully 
considered the positive nexus opinions, particularly that 
following the July 1994 fee basis examination, the Board 
finds that such minimal contact with the military could not 
reasonably be said to have resulted in an increase in the 
underlying pathology associated with the veteran's variously 
diagnosed psychiatric disorder so as to warrant service 
connection on the basis of aggravation (i.e., a permanent 
worsening of a preexisting disorder), particularly in the 
absence of any contemporaneous medical records in support of 
that theory.  In summary, therefore, the Board finds the July 
2004 VA nexus opinion to be of greater probative value than 
the positive nexus opinions of record.  See Cathell, Owens, 
Guerrieri, Sklar, supra.  Also, given the July 2004 opinion 
and the above facts, the Board finds that the July 2004 VA 
examiner's conclusion is undebatable.  Vanerson v. West, 12 
Vet. App. 254, 258 (1999) (citing Webster's New World 
Dictionary 1461 (3rd Coll. ed. 1988).  

Finally, with regard to the extensive contentions of the 
veteran and his attorney linking a current psychiatric 
disability to service, the Board has full regard for the 
sincerity of those opinions, but emphasizes that neither the 
veteran nor his attorney is shown to have professional 
medical expertise.  Consequently, their lay statements have 
no probative value as to medical nexus.  See Routen, 
Espiritu, supra.  In conclusion, the Board finds that the 
preponderant weight of the evidence is against a conclusion 
that the veteran has a current psychiatric disorder that was 
directly incurred in service, and that that the probative 
evidence clearly and unmistakably shows that any preexisting 
psychiatric problems were not aggravated during service.  
Therefore, the claim for service connection for a psychiatric 
disorder must be denied. 


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.  



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


